Citation Nr: 1734377	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In this decision, the RO granted, in part, service connection for bilateral hearing loss, and assigned a noncompensable rating, effective June 29, 2010.

In an August 2013 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing, however; in a statement received October 2015, he withdrew such request.  38 C.F.R. § 20.702(e) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for his bilateral hearing loss.  He was last evaluated for compensation and pension purposes in October 2010.  In an August 2017 Informal Hearing Presentation (IHP), the Veteran's representative noted that the Veteran's hearing loss had progressively worsened since it was last evaluated.  As the Veteran's bilateral hearing loss has potentially worsened since it was last evaluated in October 2010, another examination is warranted to assess the present severity of the hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his bilateral hearing loss disability.

2.  The AOJ should secure for the record copies of complete clinical records of all VA and private treatment the Veteran has received for his bilateral hearing loss.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA audiology evaluation to determine the current severity of his bilateral hearing loss.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected hearing loss.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

